Martin, J.,
delivered the opinion of the court.
The defendant and appellant prays the reversal of the judgment on the ground, that a final judgment was taken without a judgment by default having been previously obtained.
The plaintiff and appellee has prayed for the dismissal of the appeal, as the appellant relies only on an error apparent on the face of the record, which was not assigned till after the period fixed for such an assignment by the Code of Practice- There is no statement of facts, bill of exception, or special verdict.
The Code of Practice, 897, provides that “the appellant who does not rely wholly or in part on a statement of facts, an exception to the judges’ opinion, or a special verdict t0 sustain his appeal, but an error apparent on the face of the tut h t vr 7 . _ . , . record shall be allowed to allege such error, 11 withm ten 0 ¿[ayS after the record is bronght up, he files in the Su- * 0 Preme Court, a written paper stating specially such error, as he alleges, otherwise his appeal shall be rejected.”
The record of this case was brought up on the 1st July, *1451833,, the appellant filed no point or plea till the 9th of January, 1834, when he alleged the error on which he had built on hopes, for the reversal of the judgment.
Two terms of this court, viz: November and December, elapsed and eight judicial days in January, between the period of bringing up the record and the day on which the appellant assigned the error.
This appeal, therefore, in the language of the Code of Practice, must be rejected.